Title: The American Commissioners to John Paul Jones, 25 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


<Passy, May 25, 1778: We congratulate you on your success and safe return. Until we hear about an exchange of prisoners we advise you to keep yours securely confined. If we can get an equal number of American seamen to man the Drake she will add to your strength, whereas sending her to America will deplete it and risk recapture of the prisoners.
Your bill for M. Bersolle we have had to refuse for several reasons. First, you should have applied to Mr. Schweighauser as agent at Brest. Second, we have no authority to make presents to officers and crew, however deserving, or advances against prize money or wages. All we can do is pay for repairing and furnishing the ship, and provide clothes for the men to be charged against their wages.
Lieutenant Simpson has told us of your arresting him. A court martial is impossible here, and he should be sent to America as soon as possible. The consequences of such an arrest ought to be weighed in advance.>
